Per Curiam.
This action was brought in the municipal court of the city of Minneapolis for a balance claimed to be due for advertising matter furnished by the plaintiff to the defendant. The defendant answered, admitting that an order had been placed for the advertising matter, but claimed that the work was not according to the contract; that it was not delivered within the time specified in the agreement; that damages accrued to the defendant by reason of the delay in the delivery of the order, and that the action was prematurely •brought because the time for payment had been extended. The case was tried to the court without a jury. The court made the following findings:
“2. That at Minneapolis, Minnesota, between August 15, 1915, and Septem*467ber 17, 1915, the plaintiff prepared for and delivered to the defendant certain photo street car advertising cards, which the defendant accepted, pursuant to an agreement therefor made and entered into by said parties, for which defendant promised to pay the sum of $150, no part of which has ever been paid, except the sum of $25.
“3. That save as found aforesaid, the allegations of defendant’s answer and counterclaim are found not true.”
Judgment was ordered for plaintiff in the sum of $125 and interest from September 17, 19Í5, with costs and disbursements. A motion was made for a new trial, which being denied, defendant appeals.
The assignments of error challenge the finding that the allegations in the defendant’s answer were not true. Although the court might have made findings in favor of the defendant on these issues, yet, the evidence being conflicting, we cannot say that it preponderated in favor of the defendant to such an extent as to require a reversal.
Other assignments relate to rulings at the trial on matters which were clearly within the discretion of the court. There was no abuse of discretion.
Order affirmed.